February 8, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (U.S. Patent Application Publication No. 2020/0260884 A1, now U.S. Patent No. 11,134,793 B2) in view of Heisey (U.S. Patent No. 8,714,639 B2).

    PNG
    media_image1.png
    332
    244
    media_image1.png
    Greyscale

As for claims 1 and 12, Smith et al teach a child seat transporting system comprising at least a safety part 13 being detachably connectable to a vehicle seat and a child seat 10 being detachably connectable to the safety part 13, which child seat comprises at least one child seat handle 28,30 to carry the child seat when disconnected from the safety part 13, wherein the safety part 13, when disconnected from the vehicle seat, is detachably connectable to a frame 17 of a stroller, whereby when the safety part with the child seat connected thereto is connected to the frame of the stroller, the child seat is detachable from the safety part (See Fig. 5).
As for claims 2 and 13, Smith et al teach that the safety part 13 comprises at an inner side thereof at least one first connector to detachably connect the child seat 10 to the safety part (not shown but illustrated in Fig. 5) and at an outer side thereof at least two second connectors 19, 21 at a first and a second longitudinal side of the safety part 13 to detachably connect the safety part 13 to the frame 17 of the stroller.

As for claim 6 and 17, Smith et al teach that the safety part 13 comprises a safety part handle to carry at least the safety part together with the child seat connected thereto, when the safety part is disconnected from the vehicle seat and the frame of the stroller.
As for claims 7-8 and 19, Smith et al teach that the safety part handle is connected to the first and second longitudinal sides of the safety part, whilst the at least one child seat handle extends substantially parallel to longitudinal sides of the child seat, wherein the longitudinal side of the safety part and the longitudinal sides of the child seat extend parallel to each other when the child seat is connected to the safety part; wherein the safety part handle has a rigid U-shaped form.
As for claim 9, Smith et al teach that the at least one child seat handle is retractable under spring force.
As for claims 10 and 18, Smith et al teach that the child seat comprises two child seat handles, one near each of the two longitudinal sides of the child seat.
As for claim 11, Smith et al teach that the child seat comprises a harness 104 system to hold a child in the child seat.  
While, Smith et al (U.S. Patent No. 11,134,793) teaches the subject matter as claimed by the present invention, the Provisional Application Nos. 62/807,966 and 62/807,961 to which Smith et al (U.S. Patent No. 11,134,793) claims priority are silent to a stroller or attachment of a child carrier to a stroller.  However, Heisey (U.S. Patent No. 8,714,639 B2) teaches that the concept of attaching a child carrier to a stroller is well known (see column 5, lines 34-36, where .

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Heisey et al (U.S. Patent Application Publication No. 2020/0269733 A1, now U.S. Patent No. 11,034,266 B2) in view of Heisey (U.S. Patent No. 8,714,639 B2).

    PNG
    media_image2.png
    386
    285
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    364
    263
    media_image3.png
    Greyscale

As for claims 1 and 12, Heisey et al teach a child seat transporting system comprising at least a safety part 18 being detachably connectable to a vehicle seat and a child seat 20 being 
As for claims 2 and 13, Heisey et al teach that the safety part 18 comprises at an inner side thereof at least one first connector to detachably connect the child seat 20 to the safety part (not shown but illustrated in Fig. 7) and at an outer side thereof at least two second connectors 19, 21 at a first and a second longitudinal side of the safety part 18 to detachably connect the safety part 18 to the frame 17 of the stroller.
As for claims 3 and 14, Heisey et al teach that the safety 18 part comprises third connectors to detachably connect the safety part 18 to the vehicle seat by means of vehicle seat belts (see Fig. 7).
As for claims 4-5, Heisey et al teach that the child seat transporting system comprises a base 12 being detachably connectable to the vehicle seat, wherein the safety part is detachably connectable to the base; wherein the safety part comprises at least one fourth connector 24 to detachably connect the safety part to the to the base.
As for claim 6 and 17, Heisey et al teach that the safety part 18 comprises a safety part handle to carry at least the safety part together with the child seat connected thereto, when the safety part is disconnected from the vehicle seat and the frame of the stroller.
As for claims 7-8 and 19, Heisey et al teach that the safety part handle is connected to the first and second longitudinal sides of the safety part, whilst the at least one child seat handle extends substantially parallel to longitudinal sides of the child seat, wherein the longitudinal side 
As for claim 9, Heisey et al teach that the at least one child seat handle is retractable under spring force.
As for claims 10 and 18, Heisey et al teach that the child seat comprises two child seat handles, one near each of the two longitudinal sides of the child seat.
As for claim 11, Heisey et al teach that the child seat comprises a harness system to hold a child in the child seat. (See Fig. 3B)
While, Heisey et al (U.S. Patent No. 11,034,266 B2) teaches the subject matter as claimed by the present invention, Provisional Application No. 62/810,992 to which Heisey et al (U.S. Patent No. 11,034,266 B2) claims priority is silent to a stroller or attachment of a child carrier to a stroller.  However, Heisey (U.S. Patent No. 8,714,639 B2) teaches that the concept of attaching a child carrier to a stroller is well known (see column 5, lines 34-36, where it reads “Base 11 may be configured to be secured in a vehicle seat included in a vehicle or a be (sic) a stroller.”).  It would have been obvious and within the ordinary skill in the art to modify, the child carrier, as taught by Heisey et al, to be configured for attachment to a stroller, as taught by Heisey, since the feature is well known in the art and it would allow the child carrier of Heisey et al (U.S. Patent No. 11,034,266 B2) to be easily converted between child carrier and stroller configurations when needed.
Remarks

In the Amendment filed 02/04/2022, Applicant’s Representative did not properly amend Claim 16.  In claim 16, line 2, Applicant’s Representative did not strikethrough the number “4” and the deleted number “4” should have been followed by and underlined “15”.  Claim 16 should have been presented as:

16. (Currently Amended) The safety part of claim [[15, wherein the safety part comprises at least one fourth connector to detachably connect the safety part 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Rodney B White/            Primary Examiner, Art Unit 3636